Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered March 20, 1995, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
After conducting a suitable inquiry as to the juror’s avail*276ability, the court properly exercised its discretion in discharging a sworn juror who was unavailable or unable to continue to serve due to illness (see, People v Page, 72 NY2d 69), since the juror could not advise when she would be available (see, People v Velazquez, 211 AD2d 471, lv denied 85 NY2d 915; People v Cook, 176 AD2d 209, lv denied 79 NY2d 825). Concur—Milonas, J. P., Rubin, Tom, Andrias and Colabella, JJ.